                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JANET SAXON,                                       )
                                                   )
               Plaintiff,                          )
                                                   )
       v.                                          )        No. 4:19-CV-1612 JCH
                                                   )
TOM GREEN, et al.,                                 )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter is before the Court on plaintiff’s motion to proceed in forma pauperis. The

motion will be granted. Under 28 U.S.C. § 1915(e)(2)(B), the Court is required to review the

complaint and dismiss any part of it that is frivolous, malicious, or fails to state a claim upon

which relief can be granted. Upon review of the complaint, the Court will dismiss plaintiff’s

claims against her supervisor, Mr. Jake Dillon, as well as the other individual named in the

complaint, Mr. Tom Green. Plaintiff will be given thirty (30) days to substitute her employer as

the sole defendant in this action by filing an amended complaint. Plaintiff’s failure to do so will

result in a dismissal of this action, without prejudice.

       Plaintiff brings this action under Title VII of the Civil Rights Act of 1964. Named as

defendants are plaintiff’s former supervisor, Jake Dillon, and another individual, Tom Green

who is not identified in the complaint. Plaintiff alleges that Jake Dillon sexually harassed her at

her jobsite with text messages, sexually explicit videos, and in person. She asserts that when she

did not reciprocate his advances she was demoted, had her hours reduced and was eventually

terminated from her job.
       Title VII provides a remedy only against an employer. The Eighth Circuit Court of Appeals

has squarely held that supervisors may not be held individually liable under Title VII.

Bonomolo-Hagen v. Clay Central-Everly Community School District, 121 F.3d 446, 447 (8th Cir.

1997) (citing Spencer v. Ripley County State Bank, 123 F.3d 690, 691-92 (8th Cir. 1997) (per

curiam)); see Bales v. Wal-Mart Stores Inc., 143 F.3d 1103, 1111 (8th Cir. 1998). As a result,

plaintiff’s claims against her supervisor, Jake Dillon, fail to state a claim upon which relief can

be granted. Moreover, plaintiff’s claims against the other individual defendant in this action,

Tom Green, are also subject to dismissal, as there is no indication that he is an “employer” as

described under the statute.

       Plaintiff will be given thirty (30) days to add her employer by filing an amended

complaint, whom plaintiff described as “Key Sport” in her Charge of Discrimination filed with

the Equal Employment Opportunity Commission. Should plaintiff fail to substitute her employer

in this action in a timely manner, the action will be dismissed without prejudice. Plaintiff shall

substitute the proper party by filing an amended complaint on a court-provided form in a timely

manner. The Clerk of Court shall provide the form to plaintiff herewith. The Court will hold

dismissal of this action in abeyance within the thirty-day time period.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis [Doc.

#2] is GRANTED.

       IT IS FURTHER ORDERED that plaintiff’s claims against the individual defendants

Jake Dillon and Tom Green are DISMISSED.

       IT IS FURTHER ORDERED that plaintiff shall have thirty (30) days from the date of

this Memorandum and Order to substitute the name of her employer as the proper defendant in

                                                 2
this action. She shall do so by filing an amended complaint on a court-provided form against her

former employer.

       IT IS FURTHER ORDERED that the Clerk shall provide plaintiff with a form

complaint for filing employment discrimination claims.

       IT IS FURTHER ORDERED that the Court will hold the dismissal of the individual

defendants in abeyance pending plaintiff’s substitution of the real party in interest, for the next

thirty (30) days.

       Dated this 20th day of June, 2019.



                                                 /s/ Jean C. Hamilton
                                                 JEAN C. HAMILTON
                                                 UNITED STATES DISTRICT JUDGE




                                                3
